Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 28, 2019

                                       No. 04-18-00623-CR

                                        Matthew SERNA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-05-0186-CRA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The State’s motion for extension of time to file brief is granted in part. The State’s brief
is due on November 27, 2019. No further extensions absent extraordinary circumstances.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.


                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk